DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gilman et al. (U.S. Pat. 6,086,735) in view of Takigawa et al. (WO 2015/11576 A1) (Takigawa et al. U.S. PGPUB. 2016/0343551 A1 used for translation).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Gilman et al. teach a sputtering target comprising a target material, wherein a sputtering face of the target material has a circular shape and a ramp, wherein the target material includes a flat circular first region positioned at a center of the sputtering face, and a flat ring-shaped second region positioned around the first region, wherein the ramp has been provided so as to reduce a thickness of the target material, toward inner part of the sputtering face in the radial direction of the sputtering face between the first region and the second region, wherein a diameter of the first region accounts for 14% or more and 58% or less of a diameter of the sputtering face.  (Column 6 lines 5-11 – For a ten inch diameter target, for example, central recessed region 38 is preferably formed in the about 0.195 in. to about 3.10" central portion of  the top surface 18.   14% of 10 inches is 1.4 inches…and 58% of 10 inches is 5.8 inches)

    PNG
    media_image1.png
    260
    614
    media_image1.png
    Greyscale


Takigawa teach that a thickness of a ramp for a target should be 0.5 mm to 5 mm. (Paragraph 0070-0072, 0081, 0082, 0098; Fig. 2)
	The motivation for utilizing the features of Takigawa is that it allows for elongated the life of the target.  (See Abstract)
INDEPENDENT CLAIM 2:
Regarding claim 2, Gilman et al. teach a sputtering target comprising a target material, wherein a sputtering face of the target material has a circular shape and a ramp, wherein the target material includes a flat circular first region positioned at a center of the sputtering face, and a flat ring-shaped second region positioned around the first region, wherein the ramp has been provided so as to reduce a thickness of the target material, toward inner part of the sputtering face in the radial direction of the sputtering face between the first region and the second region, wherein a diameter of the first region accounts for 14% or more and 58% or less of a diameter of the sputtering face.  (Column 6 lines 5-11 – For a ten inch diameter target, for example, central recessed region 38 is preferably formed in the about 0.195 in. to about 3.10" central portion of  the top surface 18.   14% of 10 inches is 1.4 inches…and 50% of 10 inches is 5.0 inches)

    PNG
    media_image1.png
    260
    614
    media_image1.png
    Greyscale

	The difference between Gilman et al. and claim 1 is that the thickness of the ramp is not discussed.
Takigawa teach that a thickness of a ramp for a target should be 0.5 mm to 5 mm. (Paragraph 0070-0072, 0081, 0082, 0098; Fig. 2)
	The motivation for utilizing the features of Takigawa is that it allows for elongating the life of the target.  (See Abstract)
DEPENDENT CLAIM 3:
	The difference not yet discussed is further comprising a backing plate.
	Regarding claim 3, Gilman et al. teach a backing plate 14 in Fig. 5.  (See Fig. 5)
	DEPENDENT CLAIM 5:
	The difference not yet discussed is that the entire height of the sputtering target is 10 mm to 70 mm.
	Regarding claim 5, Takigawa et al. teach that the entire height of the sputtering target is 10 mm to 70 mm.  (Paragraph 0128 – d3 – 27.60 mm)
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilman et al. in view of Takigawa as applied to claims 1-3 above, and further in view of Fan (U.S. Pat. 5,269,899).
The difference not yet discussed is the thickness of the backing plate being 5 mm to 30 mm.
Fan teach a 10 inch diameter circular backing plate having a thickness of 1 inch.  (Column 9 lines 62-64)
The motivation for utilizing the features of Fan is that it allows for supporting the target.  (Column 9 lines 62-64)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Fan because it allows for supporting the target.
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach the claimed range for the diameter of the first regions, it is argued the newly cited reference to Gilman et al. teach the claimed range for the diameter of the first regions as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 25, 2022